DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is action is in response to the amendment filed 5/17/21 in which claim 1 has been amended. Claims 1 and 5-10 are pending in the application. 
The drawings filed on 5/17/21 are accepted. 

Allowable Subject Matter
Claims 1, 5-10 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 5/17/21 with regards to the walls extending longitudinally from said opening partway towards said distal end and being arranged to substantially conform to the shape of the muzzle are persuasive. The closest prior art reference is to Perkins (US Pat. No. 5,349,725). Perkins teaches a mask for facilitating respiratory treatment of an animal (as best shown in figures one and two). Perkins teaches a mask housing with walls forming an enclosure, the profile being non-round. Perkins does not disclose that the walls extend longitudinally from said opening partway towards said distal end as currently amended. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.